                          UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE


 SHELLY KERRY,                                  )
                                                )
                       Plaintiff                )
                                                )
 V.                                             )   2:17-CV-376-LEW
                                                )
 SUN LIFE FINANCIAL (US) SERVICES               )
 INC.,                                          )
                                                )

                       Defendant


                    DECISION AND ORDER ON DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

       In this diversity action, the Plaintiff, Shelly Kerry, alleges the Defendant, Sun Life

Financial (U.S.) Services Company, Inc. retaliated against her in violation of the Maine

Human Rights Act (“MHRA”) for engaging in activity protected under the Maine

Whistleblower Protection Act (“MWPA”) and failed to accommodate Plaintiff’s alleged

disability in violation of the MHRA. Am. Compl. (Doc. No. 14). Defendant moves for

summary judgment on the claims, asserting that the termination of Kerry’s employment

violated neither the MWP nor the MHRA. Mot. Summ. J. (Doc. No. 33). I grant the

motion for the reasons set forth in this Decision and Order.

                                          FACTS

       The facts are drawn from the parties’ stipulations, if any, and from their statements

of material facts submitted in accordance with Local Rule 56. The Court will adopt a

statement of fact if it is admitted by the opposing party and is material to the dispute. If a
statement is denied or qualified by the opposing party, or if an evidentiary objection is

raised concerning the record evidence cited in support of a statement, the Court will review

those portions of the summary judgment record cited by the parties, and will accept, for

summary judgment purposes, the factual assertion that is most favorable to the party

opposing the entry of summary judgment, provided that the record material cited in support

of the assertion is of evidentiary quality and is capable of supporting the party’s assertion,

either directly or through reasonable inference. D. Me. Loc. R. 56; Boudreau v. Lussier,

901 F.3d 65, 69 (1st Cir. 2018). If not supported by a specific citation to the record, I will

disregard a statement of fact, denial, or qualification. Richardson v. Mabus, 203 F. Supp.

3d 86, 104 (D. Me. 2016).1

          Sun Life hired Plaintiff on August 3, 2015, to serve as a Senior Consultant, Long

Term Disability Claims (“LTD”) on the Behavioral Health Claims Team. Joint Statement



1
    Local Rule 56 requires the opposing party to “support each denial or qualification by a record citation as
    required by this rule.” D. Me. Loc. R. 56(c); see also D. Me. Loc. R. 56(f) (“The court may disregard any
    statement of fact not supported by a specific citation to record material properly considered on summary
    judgment. The court shall have no independent duty to search or consider any part of the record not
    specifically referenced in the parties’ separate statement of facts”). Here, Kerry has failed to comply with
    the dictates of Rule 56 on various occasions, for example, by citing her own statement rather than the
    record, when opposing certain of Defendant’s statements. (Pl.’s Response to Def.’s Stmt. of Material
    Facts ¶¶ 30, 32-34, 50, 62-63, 65, 72, 74, 75, 83, 85, 98, 99-102, 104, 109.) This approach quite clearly
    violated Local Rule 56 and I have disregarded her improperly supported assertions. As explained in
    Richardson v. Mabus:
          It follows that [a party’s] qualification is improperly supported because [s]he cites to [her]
          statement of additional material facts instead of record evidence. Even if there is a citation
          to record evidence within a cited statement of additional material facts or separate
          statement of facts, the Court must flip to that statement, find the record evidence, then
          consider the other party's response thereto, along with its record evidence. In other words,
          [the party’s] shortcut requires the Court to take the long way round and transforms
          summary judgment practice from the intended point, counterpoint process into an
          entanglement of cross-references. What was discrete becomes messy.
    203 F. Supp. 3d 86, 103 n.22 (D. Me. 2016).

                                                        2
of Material Stipulated Facts (“JSMSF”) ¶¶ 9, 12. In this position, Kerry reported to

Rebecca Moya, the Senior Manager, LTD, who, in turn, reported to Lisa Doherty, Director,

LTD. Id. ¶ 10.

          When Kerry was offered her position, she received a copy of Sun Life’s Employee

Handbook. Defendant’s Statement of Material Facts (“DSMF”) ¶¶ 3, 9. She also had

access to this handbook on the Sun Life intranet site. DSMF ¶ 10. The handbook outlined

Sun Life’s prohibition on retaliation as well as specific procedures for requesting a medical

accommodation.2 DSMF ¶¶ 7, 8.

          On November 18, 2015, Moya tasked Kerry with the responsibility of writing her

first denial letter for a claim that Sun Life initially approved but would deny going forward

based on the determination that the claimant’s need for long-term disability benefits was

not medically supported. DSMF ¶ 29. Following her review, Kerry advised Moya that she

felt Sun Life should conduct an additional investigation into whether or not the claimant

should be required to pay back prior benefits received due to his receipt of other income.

DSMF ¶ 30. In response to Kerry’s concerns, Moya explained that Sun Life made the

decision to not expend claims resources on an in-depth investigation because it was

unlikely the claimant’s income exceeded the level at which Sun Life could require

repayment of benefits received. DSMF ¶ 31. Kerry strongly disagreed with Sun Life’s




2
    The medical accommodation policy required employees to submit documentation from their health care
    provider outlining (1) “[t]he specific nature of the medical condition and . . . how it is negatively
    impacting the employee’s ability to perform his/her job,” (2) the accommodations the health care provider
    recommended as well as an explanation of how the accommodations would assist the employee, and (3)
    “the length of time that any such accommodation(s) will be needed.” DSMF ¶ 8.

                                                       3
actions and she expressed her perspective that every claim should be investigated equally

and that it was not appropriate for Sun Life to make a business decision to forgo the expense

of further investigation.3 DSMF ¶ 32.

          In her later statements on the topic, Kerry asserted that the “Fair Claims Act”

requires insurers such as Sun Life to investigate all claims equally, which, in her view,

necessitated additional investigation into the claimant’s work history. Deposition of Shelly

Kerry-Feagans 53:2-10 (Doc. No. 24-1, #315) (“Kerry Dep.”). Furthermore, she asserted

it was illegal under the Fair Claims Act to make a business decision to forego additional

investigation into the claim.4 DSMF ¶ 32; Kerry Aff. ¶ 5 (Doc. No. 41, # 1036); Kerry

Dep. 55:14-16 (Doc. No. 24-1, #315). However, when voicing her concerns to Moya,

Kerry admits she never explicitly mentioned any law, including the misnamed “Fair Claims

Act.” Kerry Dep. 55:5-7 (Doc. No. 24-1, # 315); Rosenstein Decl. ¶¶ 15-16 (Doc. No. 34-

9, #841). Instead, she questioned whether the handling of the claim fell within “fair claims

processing,” which, based on Kerry’s later clarification, was a component of the “Fair


3
    Kerry has provided an exposition on her personal perspective in response to Defendant’s statement that
    Moya did not believe it made “business sense” to launch an investigation into the claimant’s work history.
    Response to DSMF ¶ 31. Although the response is not actually responsive to the specific fact asserted
    by Defendant, and is rather a form of argument, in summary Kerry contends that the claimant’s LTD
    benefit required total disability, which would in her view be inconsistent with the claimant’s ability to
    wait tables; that she was concerned the claimant could be fraudulently receiving governmental disability
    benefits at the same time; that economic considerations or business judgments about the costs and benefits
    of an investigation should not drive the decision whether to investigate; that the Plan’s health could be
    negatively impacted by the failure to explore the possibility of recoupment; and that the omission of an
    investigation would produce an “unkept” file, which might suggest carelessness or arbitrariness.
4
    As explanation for this stance, Kerry stated: “It is not fair to require some claimants to provide all
    information for proof of their disability claim and then not follow through with a thorough investigation
    on another claimant who may not even be disabled, and he may have been overpaid, because it is not
    financially worth it. In addition, it is not fair to the customer of the Long Term Disability policy (the
    employer who is actually paying Sun Life to administer their claims in accordance with the Fair Claims
    Practice), because their rates will increase.” PSMF ¶ 18.
                                                       4
Claims Act,” by which Kerry evidently means the Unfair Claims Settlement Practices

provision of the Maine Insurance Code, 24-A M.R.S.A. § 2436-A. DSMF ¶ 36; Kerry

Dep. 55:7-12 (Doc. No. 24-1, #315).

       Despite these concerns, Kerry sent a follow-up email to Moya later that day which

stated: “I did not think you advised [the individual who made the decision to deny the

claim] to do the wrong thing. Sorry if it came off like that. I would never do that.” DSMF

¶ 33. A month later, Kerry emailed Moya’s supervisor, Doherty, regarding the claim and

stated: “This is not to say I believe it’s right or wrong, I just wanted to explain that it[’]s

an adjustment for me and I am trying to do the best I can with it.” DSMF ¶ 34.

Furthermore, she later characterized the issue to Human Resources representatives as a

“mistake handled by my manager and another analyst.” DSMF ¶ 50; Rosenstein Decl. Ex.

2, 2 (Doc. No. 34-14, #947).

       Kerry asserts that from this point forward, Moya began to treat her poorly and

became hostile towards Kerry. Plaintiff’s Statement of Material Facts (“PSMF”) ¶ 38.

Kerry asserts this hostility was manifested in many ways, including Moya “chang[ing] her

tone to sound angry” or stern, Moya referring to Kerry as “Ms. Shelly” in a sarcastic tone,

or Moya generally trying to intimidate her. PSMF ¶¶ 38-40, 42. As examples of this new

hostility, Kerry points to two separate meetings with Moya.

       First, on December 14, 2015, Moya scheduled a meeting with Kerry “to ensure [she

was] keeping track of [her] claims and [her] workload.” DSMF ¶ 22. Nearly a month prior

to this request, Kerry had been assigned a claim, had discussed the claim with Moya, and

had even performed work on the claim. DSMF ¶ 22. However, on December 14, 2015,

                                              5
Kerry reached out to Moya because she was unsure whether she was responsible for the

claim. DSMF ¶ 22. Because Moya believed Kerry should have known about the assigned

claim, she requested a telephone meeting. DSMF ¶ 22. On December 15, 2015, Moya

called Kerry as planned and Kerry answered the call at her desk. DSMF ¶ 23. Among

other topics of discussion, Moya asked Kerry about the condition of her health and Kerry

disclosed she was suffering from an earache at the time. DSMF ¶¶ 23, 27. Although she

was allegedly uncomfortable with the topic, Kerry did not express her uneasiness during

the call and did not inform Moya that she was sitting at her desk (a public area where others

may be able to overhear the conversation). DSMF ¶ 24. Following the call, Kerry emailed

Moya and expressed her discomfort with discussing her health during the call as well as

Moya’s failure to warn her regarding the content of their meeting. DSMF ¶ 25; PSMF ¶

42. In a follow-up meeting, Kerry explained to Moya that she felt as though Moya was

“trying to intimidate her and find a reason to fire her.” PSMF ¶ 42.

          Second, in late December 2015, Moya and her manager, Doherty, requested Kerry

travel to Portsmouth during inclement weather to meet with them.5 DSMF ¶ 39; PSMF ¶

47. During this meeting, Moya and Doherty provided Kerry with a review that outlined

several concerns they had with Kerry’s work performance6 and they discussed those

5
    The parties hotly contest the nature of this meeting—whether it is properly characterized as a year-end
    review or a six-month evaluation conducted after only five months of experience with the company.
    DSMF ¶ 39; PSMF ¶ 48. In my view, this distinction is irrelevant.
6
    The listed performance issues included: (a) lack of timeliness on claims decisions and written
    communications on claims, including follow-up letters for burden of proof; (b) failure to follow policies
    and procedures regarding ongoing communication with the claimant on a consistent basis, including
    failure to complete claimant telephone interviews within 5 business days of receipt of the claim and/or to
    document when she was unable to reach a claimant within that time frame; (c) failure to effectively follow
    directions for handling claims; and (d) failure to achieve a full caseload. DSMF ¶ 40.

                                                       6
concerns. DSMF ¶ 40; Kerry Dep. Ex. 10 (Doc. No. 24-11, #457-59). Kerry denies that

the performance issues existed, instead asserting that she had been unaware of any

performance issues.7 PSMF ¶ 48. Furthermore, Kerry asserts that Moya conducted the

meeting in an “intimidating” manner and even “yell[ed] at [Kerry] in an unprofessional

manner.”8 PSMF ¶¶ 46, 49. At the close of this meeting, Moya and Doherty agreed to set

up additional training for Kerry to address the performance issues they discussed. DSMF

¶ 41.

          On January 11, 2016, Kerry left on an approved leave of absence to undergo surgery

to address a thyroid condition. DSMF ¶ 42. Kerry was initially scheduled to return to

work on February 19, 2016, but post-surgical complications delayed her return to work.

DSMF ¶ 42; JSMSF ¶ 13. Kerry was subsequently approved to receive benefits under Sun

Life’s Short-Term Salary Continuance (“STSC”) Program through February 29, 2016.

JSMSF ¶ 14; DSMF ¶ 44. After a request for an additional extension due to continued

post-surgical complications, Kerry was approved to receive STSC benefits through March

31, 2016. DSMF ¶¶ 44, 69, 70.

          While on leave, Kerry reached out to Sun Life’s Human Resources department with

concerns regarding her manager, Moya. DSMF ¶ 46. In her initial email request to HR,

Kerry indicated she would like to speak with the Human Resources department about



7
    To support her denial of performance issues, Kerry recounts that she reached out to Moya’s supervisor,
    Doherty, to discuss how she was being treated by Moya following the claim denial. PSMF ¶ 43. During
    that conversation, Kerry claims Doherty reassured her she was doing well, had no issues with Kerry’s
    performance, and even discussed the potential of Kerry applying for a leadership role within Sun Life.
    PSMF ¶¶ 44-45, 48.
8
    The Defendants object to this characterization of Moya’s actions during the meeting. PSMF ¶ 49.
                                                     7
“returning to work soon with another manager.” DSMF ¶ 46; Rosenstein Decl. ¶ 11-12

(Doc. No. 34-9, #840). Although Kerry asserts in her summary judgment affidavit that she

was requesting an accommodation because she felt anxiety due to the perceived retaliation

from Moya, Kerry Aff. ¶ 13 (Doc. No. 41, #1038); PSMF ¶ 58, in fact, Kerry consistently

requested an accommodation due to Moya’s alleged retaliation and inappropriate conduct.

Response to PSMF ¶ 58; Rosenstein Decl. ¶ 29 (Doc. No. 34-9, # 844); Rosenstein Decl.

Ex. 2 (Doc. No. 34-14, #946-47) (Kerry requested to be transferred to a new manager so

that she would “not be treated in an unfair way or be assessed unfairly.”). In one

correspondence, Kerry even stated: “I will not be returning to work for [] Moya. It is not

due to a medical condition.” Rosenstein Decl. Ex. 20 (Doc. No. 31-7, # 703).

      Kerry asserts, and Defendant does not dispute, that she was diagnosed with

intermittent anxiety in 2012 or 2013. PSMF ¶ 56. Additionally, there is evidence she

informed Erin Blackburn, a Sun Life HR Representative, that she “was having some

anxiety about returning to work for somebody that treated [her] that way.” Kerry Dep.

137:13-25; 140:12-141:8 (Doc. No. 24-1, #336-37); Kerry Aff. ¶ 12 (Doc. No. 41, #1038).

Whether this supports Plaintiff’s assertion that she “requested an accommodation for her

anxiety exacerbated by the conditions at work,” PSMF ¶ 58, is a legal question to be

addressed below. In her deposition, Blackburn asserts she was not aware Kerry was

receiving treatment for anxiety and did not understand Kerry was requesting an

accommodation for her anxiety.       Blackburn Dep. 29:6-18 (Doc No. 24-34, #591).

Similarly, another HR Representative, Lyn Rosenstein, states in her affidavit “Kerry never

advised Sun Life Human Resources, either orally or in writing, that she was being

                                            8
medically treated for or had been diagnosed with any type of anxiety disorder.” Response

to PSMF ¶ 58; Rosenstein Decl. ¶ 28 (Doc. No. 34-9, # 844). In opposition, Plaintiff cites

her deposition testimony that she requested a transfer because of her anxiety. Kerry Dep.

137:13-25.

          Following Kerry’s emailed request for a new supervisor, the Sun Life HR

department conducted an investigation into Kerry’s concerns. DSMF ¶ 48. Throughout

the investigation process, HR representatives frequently communicated with Kerry by

email and over the phone, exchanged emails with Moya regarding Kerry’s concerns,

reviewed documentation provided by both Kerry and Moya, and interviewed Kerry and

Moya’s coworkers. DSMF ¶¶ 53-58.

          In the long series of email exchanges and phone conversations between Kerry and

Sun Life HR representatives, Kerry repeatedly voiced her concerns and memorialized them

in writing. In sum, these communications focused on Kerry’s frequent request for the

accommodation of being reassigned to a new manager and Kerry’s frustration over the

general breakdown of Moya and Kerry’s working relationship.9

          At the conclusion of their investigation, the HR team determined that they could

best address and resolve Kerry’s concerns by having her return to work and by providing



9
    In one such email, Kerry listed many concerns, including: (i) her disagreement with the work performance
    issues discussed during the meeting, (ii) her concerns regarding the “critical” theme of the meeting, (iii)
    her frustration with the overall tone of the meeting, and (iv) her frustration with Moya “cut[ting] her off
    when she spoke. Rosenstein Decl. Ex. 2 (Doc. No. 34-14, #946-47). In addition to these concerns relating
    to the December 2015 meeting, Kerry also expressed more overarching concerns including: (i) complaints
    that she had not been given appropriate training in her role, (ii) frustration because her concerns are not
    “listened to” by her manager, Moya, (iii) concerns that she cannot give Moya feedback because Moya
    will “turn on her,” and finally, (iv) a request to be transferred to a new manager so that she would “not
    be treated in an unfair way or be assessed unfairly.” Rosenstein Decl. Ex. 2 (Doc. No. 34-14, #946-47).
                                                       9
support including: additional training on the systems Kerry was required to use when

completing her job assignments, meeting with Kerry to resolve her concerns in person, and

meeting with Moya and Kerry (both individually and together) in order to rehabilitate their

working relationship. DSMF ¶¶ 59, 62. The HR team determined there was no evidence

Moya had taken any retaliatory actions against Kerry, but nevertheless instructed Moya

that she could not retaliate against Kerry for raising concerns regarding Moya. DSMF ¶

60, 61, 92-94; Rosenstein Decl. ¶ 19 (Doc. No. 34-9, #842). Additionally, the HR team

determined that Kerry’s request to be transferred to a different manager in the Scarborough

Office should be denied because (1) they believed that Kerry’s unhappiness over Moya’s

actions did not warrant the accommodation of being transferred to another manager and

(2) Moya was the only manager on the Behavioral Health Claims Team, so there was no

other manager to whom Kerry could be transferred within her department. DSMF ¶ 62;

Rosenstein Decl. ¶ 27 (Doc. No. 34-9, #844).

       On March 11, 2016, a Sun Life HR representative emailed Kerry to notify her of

their conclusions, request that she return to work, and update her regarding their proposed

plan for remedying her concerns. DSMF ¶ 63.

       On March 12, 2016, Kerry responded via email and voiced frustrations regarding

the HR department’s handling of the investigation as well as the March 11 email which,

she believed, provided an inadequate response to her concerns. DSMF ¶ 64. Kerry also

expressed that she could not be expected to return to work because her concerns had not

been fully resolved. DSMF ¶ 64.



                                            10
          In a second series of emails stretching from March 2016 until May 2016, Kerry

repeatedly contested the adequacy of Sun Life’s response to her concerns and reaffirmed

that she would not return to work if Moya was to be her manager, once again citing

concerns of retaliation and unprofessionalism. DSMF ¶¶ 66, 71, 73, 77; PSMF ¶¶ 53-55.

In one such email, Kerry stated “Moya is not an honest person and has been targeting me

and retaliating. She has been unprofessional and demeaning. I will not work for an abusive

Manager who continues to be dishonest.” DSMF ¶ 73. In another, she stated she was

justified in remaining out of work due to her allegations, among others, that (1) she had

been treated unfairly by Moya, (2) she believed Moya tried to intimidate her and, in

retaliation, made false statements on her review, (3) Moya had been unprofessional at

work, (4) and Moya had treated her differently than other team members by buying gifts

for other employees but not Kerry, “unfriending” Kerry on Facebook but not “unfriending”

other employees, not wishing Kerry a Happy Birthday as she did with other employees,

and not signing Kerry’s Get Well card. DSMF ¶ 77; PSMF ¶¶ 53-55. In yet another, she

stated:

          I had hoped for [a] reasonable resolution and request[ed] to be transferred to
          another manager in Scarborough. . . . I do not want to work for a company
          like this who does not find issues like the ones I have raised not serious . . . .
          Please let me be very clear to you again. I will not be returning to work for
          [] Moya. It is not due to a medical condition.

DSMF ¶ 75; Rosenstein Decl. Ex. 20 (Doc. No. 31-7, # 699-703).

          In response to Kerry’s emails, the Sun Life HR Representatives addressed Kerry’s

concerns, asserted it was appropriate for Kerry to continue under Moya’s supervision, and

consistently requested she return to work and engage in in-person meetings to resolve the

                                                 11
dispute. DSMF ¶¶ 65, 67, 68, 72, 74, 76. In the first of these emails, the HR representative

stated:

          Employees who raise concerns about performance criticism by their manager
          are expected to report to work, to continue to report to that manager, and to
          participate in good faith efforts to resolve concerns. Where, for example, an
          employee disagrees with a year-end performance review, Human Resources
          will meet with both the employee and the manager (separately and together)
          in an effort to resolve those issues. You need to return to work so that this
          process can commence.

DSMF ¶ 65. These demands became more pointed as time went on, indicating that Kerry

was “not authorized to be out of work” and further, repeatedly reminding her that if she

continued to refuse to return to work, Sun Life may terminate her employment for job

abandonment. DSMF ¶ 76; Rosenstein Decl. Ex. 12, 1 (Doc. No. 34-24, #970); Rosenstein

Decl. Ex. 13, 14 (Doc. No. 34-25, #985).

          On May 19, 2016, Sun Life HR representatives sent Kerry a notice of termination

of employment. DSMF ¶ 83. In this letter, the HR representative stated:

          We are sorry that you believe that the Company has not responded
          adequately to your concerns. We respectfully disagree. We have requested
          on a number of occasions that you return to work and have advised you that
          any remaining outstanding issues between [Moya] and you will be addressed
          with HR at that time. However, you have refused to return to work. As a
          result, the Company is terminating your employment.

Rosenstein Decl. Ex. 23, 2 (Doc. No. 34-35, #1012). On May 20, 2016, Kerry responded

with a letter again providing a detailed response focusing on her disagreements with Sun

Life’s handling of her concerns and once again reiterating her refusal to return to work

under the supervision of Moya. DSMF ¶ 84.

          In her deposition, when asked whether she believed the reason for termination—her

refusal to return to work for Moya—was false, Kerry responded: “That was the reason. No,
                                               12
I don’t believe that’s false, no.” DSMF ¶ 85; Kerry Dep. 119:1-8 (Doc. No. 24-1, # 331).

Moreover, at the time of her termination, Kerry had been medically cleared to return to

work. DSMF ¶ 109. In June 2016, Kerry began working for MetLife as an Appeals

Analyst, a position for which she had applied while still employed with Sun Life. DSMF

¶ 88.

                                       DISCUSSION

        Plaintiff asserts two counts or claims in her Amended Complaint. In the first count,

Plaintiff claims Defendant is liable for whistleblower retaliation. In the second count,

Plaintiff claims Defendant failed to provide her with a reasonable accommodation.

Through its Motion for Summary Judgment, Defendant argues the record lacks evidence

to support the claims and that it is, therefore, entitled to judgment as a matter of law.

        Summary judgment is appropriate only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). As cautioned by the Supreme Court, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise properly

supported motion for summary judgment; the requirement is that there be no genuine issue

of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). A

material fact is one that has the potential to determine the outcome of the litigation. Id. at

248; Oahn Nguyen Chung v. StudentCity.com, Inc., 854 F.3d 97, 101 (1st Cir. 2017). To

raise a genuine issue of material fact, Plaintiff Kerry must demonstrate that the record

contains evidence that would permit the finder of fact to resolve the material issues in her

favor. See Triangle Trading Co. v. Robroy Indus., Inc., 200 F.3d 1, 2 (1st Cir. 1999)

                                              13
(“Unless the party opposing a motion for summary judgment can identify a genuine issue

as to a material fact, the motion may end the case.”).

       As outlined below, I find Plaintiff has failed to raise genuine issues concerning facts

that are material to her claims, and that Defendant is therefore entitled to summary

judgment as a matter of law.

I.   COUNT 1: WHISTLEBLOWER RETALIATION

       The Maine Human Rights Act provides that “[i]t is unlawful employment

discrimination . . . [f]or any employer to fail or refuse to hire or otherwise discriminate

against any applicant for employment . . . because of previous actions taken by the applicant

that are protected under [the Maine Whistleblowers’ Protection Act].” 5 M.R.S.A. § 4572.

Under the Maine Whistleblowers’ Protection Act (“MWPA”), an employer is prohibited

from discharging, threatening, or discriminating against an employee because the

employee, “acting in good faith, . . . reports orally or in writing to the employer . . . what

the employee has reasonable cause to believe is a violation of a law or rule adopted under

the laws of [Maine], a political subdivision of [Maine] or the United States.” 26 M.R.S.A.

§ 833(1)(A).

       To survive a motion for summary judgment, the plaintiff must present a prima facie

case of retaliation consisting of the following three elements: (1) engagement in activity

protected by the MWPA; (2) imposition of an adverse employment action by the employer;

and (3) a causal connection between the protected activity and the adverse employment

action. Cormier v. Genesis Healthcare LLC, 2015 ME 161, ¶ 8, 129 A.3d 944; Osher v.

Univ. of Maine Sys., 703 F. Supp. 2d 51, 64 (D. Me. 2010). “If the evidence in the summary

                                             14
judgment record would allow a jury to find for the employee on each element of the

employee’s case, then the employer is not entitled to summary judgment.” Brady v.

Cumberland Cty., 2015 ME 143, ¶ 39, 126 A.3d 1145.

       Here, the record on summary judgment is insufficient to establish that Kerry

engaged in protected activity under the MWPA. Consequently, Kerry has failed to establish

a prima facie case of retaliation. As a natural consequence, I must grant summary

judgment.

       A. Protected Activity.

       Under the MWPA, an employee’s activity is “protected” if she has actually made a

report and has “reasonable cause” to believe a violation of law or rule has occurred. 26

M.R.S.A. § 833(1)(A); Harrison v. Granite Bay Care, Inc., 811 F.3d 36, 51 (1st Cir. 2016)

(clarifying that a plaintiff must demonstrate their “report was made to shed light on and ‘in

opposition to’ [the defendant]’s potential illegal acts.”). Although the reported condition

does not actually have to be unsafe or illegal, see Higgins v. New Balance Athletic Shoe,

Inc., 194 F.3d 252, 261–62 (1st Cir. 1999), the record must nevertheless “support a finding

that [the plaintiff] reasonably believed some sort of fraud or illegality had occurred.”

Fuhrmann v. Staples Office Superstore E., Inc., 2012 ME 135, ¶ 16, 58 A.3d 1083. In sum,

a whistleblowing Plaintiff must demonstrate she had both “a subjective and objectively

reasonable belief” that a violation occurred. Cormier, 2015 ME 161, ¶ 11, 129 A.3d 944;

Levitt v. Sonardyne, Inc., 918 F. Supp. 2d 74, 84 (D. Me. 2013).

       Here, Kerry asserts she engaged in two instances of protected activity. First, she

claims to have engaged in protected activity by reporting to Moya, Doherty, and HR

                                             15
representatives “a violation of fair claims processing” and Moya’s “failure to appropriately

investigate the claim.” Opp. at 14 (Doc. No. 42, #1066). Second, she claims to have

engaged in protected activity when she “complained of retaliation from Moya for making

the complaint about violating fair claims processes.” Id. at 15.

                   1. Reports/complaints regarding violations of “Fair Claims Act”

           Kerry’s first claim of protected activity centers on her reports of an alleged violation

of the Fair Claims Act. On this count, Kerry argued that when Sun Life chose to forego

additional investigation into whether the company would be entitled to pursue repayment

of the benefits the claimant may have erroneously received, Sun Life was not adhering to

“fair claims processes.” This claim fails.

           Taken in the light most favorable to the Plaintiff, the record debatably establishes

that Kerry sincerely believed Moya was violating some claims-handling standard, arguably

set forth in law (i.e., the “Fair Claims Act”), as demonstrated by the concerns she raised

with Moya, Doherty, and the Sun Life HR Department. 10                            However, a plaintiff’s

“subjective belief alone is insufficient to meet the WPA’s ‘reasonable cause’ requirement.”

Galouch v. Dep't of Prof'l & Fin. Regulation, 2015 ME 44, ¶ 15, 114 A.3d 988.

           Although earnest, Kerry’s belief was nevertheless not objectively reasonable. In

coming to this conclusion, I acknowledge the employee is not absolutely required to cite



10
     Her proclaimed sincerity is somewhat undercut by her subsequent statements regarding the matter. For
     example, she later characterized the decision to deny the claim and not conduct further investigation as a
     “mistake.” Rosenstein Decl. Ex. 2, 2 (Doc. No. 34-14, #947). On a separate occasion, she messaged Moya
     to say: “I did not think you advised her [the individual who made the decision to deny the claim] to do
     the wrong thing. Sorry if it came off like that.” DSMF ¶¶ 33. Nevertheless, for purposes of Summary
     Judgment, I will accept she subjectively believed a violation had occurred.

                                                       16
the exact statute or rule she believes has been violated while engaging in protected activity.

Id. However, Kerry fails to demonstrate by citation to authority that the Defendant had

violated an established law or rule.11 Instead, the Plaintiff refers only to “violations of the

Fair Claims Act” without citation, which, as Defendant emphasizes, is not the name of a

law recognized by the State of Maine or the federal government. As such, I must conclude

“fair claims processing standards” represents aspirational guidelines designed to protect

consumers coupled with the plaintiff’s own personal compilation of best practices acquired

over many years of experience in the insurance industry and does not, in fact, represent an

established body of law. While the Defendant’s actions may have deviated from the

protocols adopted by Kerry’s previous employers, it was not objectively reasonable for

Kerry to conclude this deviation was illegal. Kerry provides no support upon which a

reasonable jury could conclude that Sun Life’s choice to forego the chance to collect

repayment from the claimant—a choice that is actually beneficial to the claimant—was a

violation of an established rule or law.

                   2. Reports/complaints regarding violations of Whistleblower Protection
                      Act

           Kerry’s second claim of protected activity centers on her complaints of retaliation

for reporting that Sun Life had violated the Fair Claims Act, and it likewise fails. Applying



11
      In an exhibit to her Affidavit, Kerry provided a copy of guidelines from the National Association of
     Insurance Commissioners (“NAIC”) which provides guidance on “Fair Claims Practices and
     Procedures.” However, as argued by the Defendant, these self-proclaimed “models” or “guidelines” are
     aspirational and only outline suggested business practices. They are not a compilation or restatement of
     established law or rules. As such, it is not reasonable to conclude a deviation from these “guidelines”
     constitutes a violation of law or rule. Furthermore, these guidelines are clearly developed to protect the
     individual insured from arbitrary determinations by an insurance company. Here, ironically enough, the
     insured was benefitted by Sun Life’s choice to hold off on additional investigation.
                                                       17
the standards discussed above, even if Kerry had a subjective belief that she was reporting

illegal activity—this time a violation of the WPA itself—that belief, alone, is insufficient

to withstand the WPA’s “reasonable cause” requirement.

              3. Summary

       Without first establishing that she engaged in activity protected under the MWPA,

Kerry cannot assert a claim of retaliation under the MWPA. As Kerry has failed to present

sufficient evidence in the summary judgment record to satisfy the prima facie elements of

a MWPA claim, Defendant is entitled to summary judgment on the claim.

II.   COUNT 2: FAILURE TO ACCOMMODATE

       The Maine Human Rights Act provides that “[t]he opportunity for an individual to

secure employment without discrimination because of . . . physical or mental disability . . .

is recognized as and declared to be a civil right” and that an employer “may not

discriminate against a qualified individual with a disability because of the disability of the

individual in regard to . . . [the] discharge of employees.” 5 M.R.S. §§ 4571, 4572(2); see

also id. § 4553(1-B) (defining “covered entity”). Under this standard, an employer’s

failure to make “reasonable accommodations to the known physical or mental limitations

of an otherwise qualified individual with a disability” is a form of discrimination. Id. §

4553(2)(E).

       To state a disability discrimination claim based upon a failure to accommodate

under the MHRA, a plaintiff must allege facts sufficient to establish: “(1) [s]he is a

handicapped person within the meaning of the statute; (2) [s]he is qualified to perform the

essential functions of the job with or without reasonable accommodation; and (3) the

                                             18
employer knew of [her] disability but did not reasonably accommodate it upon a request.”

Morissette v. Cote Corp., 190 F. Supp. 3d 193, 210 (D. Me. 2016) (citing Henry v. United

Bank, 686 F.3d 50, 59–60 (1st Cir. 2012)). As “interpretation of the ADA and of the Maine

Human Rights Act have proceeded hand in hand,” courts generally address claims of

failure to accommodate under the MHRA using an American with Disabilities Act

(“ADA”) framework. Carmichael v. Verso Paper, LLC, 679 F. Supp. 2d 109, 123–24 (D.

Me. 2010) (quoting Soileau v. Guilford of Maine, Inc., 105 F.3d 12, 14 (1st Cir. 1997));

Kelley v. Corr. Med. Servs., Inc., 707 F.3d 108, 115 n.12 (1st Cir. 2013) (internal citations

omitted) (“Generally, disability-related claims under the MHRA are construed and applied

along the same contours as the ADA.”); Pouliot v. Town of Fairfield, 184 F. Supp. 2d 38,

51 (D. Me. 2002) (interpreting a MHRA failure to accommodate claim as analogous to an

ADA claim); Currie v. Indus. Sec., Inc., 915 A.2d 400, 404 (Me. 2007) (“Our construction

of the MHRA . . . has been guided by federal law.”).

       The parties do not dispute whether Kerry was qualified to perform the essential

functions of her job. However, the parties do contest whether the accommodation Kerry

requested—transfer to a new manager—was because of a disability and whether it was a

reasonable accommodation request.       Because the summary judgment record fails to

establish that Kerry needed an accommodation because of a disability or that she made a

sufficiently direct and specific request for a reasonable accommodation, she has failed to

establish facts sufficient for a reasonable jury to conclude Sun Life violated the MHRA

when it refused to grant Kerry’s request.



                                             19
       A. “Disabled” Within Meaning of Statute

       Under the MHRA, a “[p]hysical or mental disability” is a “physical or mental

impairment that: (1) [s]ubstantially limits one or more of a person’s major life activities;

(2) [s]ignificantly impairs physical or mental health; or (3) [r]equires special education,

vocational rehabilitation or related services.” 5 M.R.S.A. § 4553-A(1). If a plaintiff fails

to allege facts sufficient for a reasonable jury to find the alleged disorder meets any of these

three severity requirements, then they have failed to establish they suffer from a “physical

or mental impairment” for purposes of the MHRA. See Rooney v. Sprague Energy Corp.,

519 F. Supp. 2d 131, 134 (D. Me. 2007) (clarifying that the current version of the MHRA

requires a plaintiff to demonstrate one of these three requirements); see also Boutin v.

Home Depot U.S.A., Inc., 490 F. Supp. 2d 98, 104 (D. Mass. 2007) (reasoning that it is

unnecessary to determine whether a plaintiff’s anxiety disorder constitutes a “mental

impairment” for purposes of the ADA if the plaintiff fails to establish that the disorder

substantially limits a major life activity).

              1. Substantial limitation on major life activity

       Under this first prong, I must consider whether Kerry’s ‘disability’ of anxiety limits

a “major life activity,” which, under the ADA, includes activities such as eating, sleeping,

learning, concentrating, thinking, or working. 29 C.F.R. § 1630.2(i).

       In Caez-Fermaint v. State Insurance Fund Corporation, the United States District

Court for the District of Puerto Rico was faced with the case in which the employer denied

the employee’s request to be exempt from a rotating schedule due to her diagnosed

“generalized anxiety disorder and panic attacks.” 286 F. Supp. 3d 302, 308 (D.P.R. 2017).

                                               20
The court reasoned the plaintiff could be found “disabled” under the ADA because she

alleged facts sufficient for a reasonable juror to find that her “generalized anxiety disorder

and panic attacks substantially limit[ed] two major life activities: sleeping and

concentrating.” Id. at 313.

       In McCrea v. City of Dubuque, the Iowa Court of Appeals adopted similar reasoning

but determined that a plaintiff’s “anxiety, while an impairment, did not rise to the necessary

level of severity or interference with life activities to constitute a disability” because,

utilizing an ADA rubric, the plaintiff did not identify “any major life activities—other than

her specific workplace—that were affected by her anxiety” and because her disability

“[did] not prevent [her] from performing ‘a class of jobs or a broad range of jobs in various

classes as compared to the average person having comparable training, skills, and

abilities.’” 899 N.W.2d 739 (Iowa Ct. App. 2017) (citing McGuinness v. Univ. of New

Mexico Sch. of Med., 170 F.3d 974, 978 (10th Cir. 1998)).

       Kerry asserts she was diagnosed with intermittent anxiety and Sun Life does not

contest this diagnosis. However, unlike the plaintiff in Caez-Fermaint and like the plaintiff

in McCrea, Kerry fails to point to any major life activities or “activit[ies] of central

importance to [her] daily li[fe]” that are substantially limited by her anxiety. Calero-

Cerezo v. U.S. Dep't of Justice, 355 F.3d 6, 21 (1st Cir. 2004). Instead, like the plaintiff in

McCrea, she asserts only that her specific role under the supervision of Moya was

impacted. The record also makes it clear Kerry’s anxiety did not rise to the level of

“substantial impairment” because it did not prevent her from working generally or

performing “a class of jobs” as her request was not for a new role, but only for a new

                                              21
manager and she accepted a similar position following her termination from Sun Life. See

also, e.g., Davis v. Allstate Insurance d/b/a Allstate New Jersey, 2018 U.S. Dist. LEXIS

115182, at *12 (D.N.J. Jul. 11, 2018) (holding that a plaintiff’s “mental impairment was

not long-term or substantially limiting” for purposes of the ADA because she “could

perform her job so long as she was not supervised by [her current supervisor].”).

              2. Significant impairment of physical or mental health

       Under the second prong, in order for a physical or mental disability to be considered

“significant,” it must “hav[e] an actual or expected duration of more than 6 months and

impair[] health to a significant extent as compared to what is ordinarily experienced in the

general population.” 5 M.R.S.A. § 4553-A(2)(B).

       Here, although Kerry alleges she was diagnosed with anxiety in 2012 or 2013, she

does not argue that her anxiety impaired her physical or mental health to a “significant

extent” and the record is likewise devoid of facts to establish any such argument.

              3. Special vocational rehabilitation

       As with the second prong, Kerry does not argue and the record does not support that

her anxiety necessitates “special . . . vocational rehabilitation” under the third prong of 5

M.R.S.A. § 4553-A.

              4. Summary

       While Kerry may, in fact, suffer from anxiety, she has failed to allege facts sufficient

to qualify her as “disabled” within the meaning of the statute. Because Kerry has not

alleged facts sufficient to establish that her anxiety was severe enough to rise to the level



                                              22
of a “disability” under the MHRA, she is unable to establish a prima facie case that Sun

Life’s refusal to transfer her to a new manager was discriminatory.

           B. Employer Knew of Disability, But Failed to Accommodate

           In a failure to accommodate claim, the plaintiff “bears the initial burden of making

a sufficiently direct and specific request for accommodation, unless the employer otherwise

knew that one was necessary.” Morissette, 190 F. Supp. 3d at 210 (internal citation

omitted); Freadman v. Metro. Prop. & Cas. Ins. Co., 484 F.3d 91, 102 (1st Cir. 2007)

(explaining that a plaintiff’s request “must be sufficiently direct and specific,” and “must

explain how the accommodation requested is linked to some disability”). The First Circuit

also considers whether the requested accommodation is reasonable and “would enable [a

plaintiff] to perform the essential functions of her job.” Reed v. LePage Bakeries, Inc., 244

F.3d 254, 259 (1st Cir. 2001). If the plaintiff alleges facts sufficient to establish these

requirements, the employer may attempt to show that the requested accommodation was

not feasible and would impose an “undue hardship” on the company. Calero–Cerezo, 355

F.3d at 23 (citing Reed, 244 F.3d at 261).

           In this case, the fact that Kerry requested an accommodation is not contested. It is

clear Kerry believed transferring to a different manager would alleviate the stress or

discomfort she felt from being supervised by Moya which, in her view, would enable her

to perform her job more effectively.12 Nevertheless, Kerry has not demonstrated the


12
     Establishing the effectiveness of a requested accommodation is clearly a portion of the plaintiff’s burden,
     but it is a minimal portion of her burden: for “simply in explaining how her proposal constitutes an
     ‘accommodation,’ the plaintiff must show that it would effectively enable her to perform her job. That is
     precisely what an accommodation does.” Reed, 244 F.3d at 259.

                                                        23
existence of a sufficiently direct and specific request for accommodation of a disability, let

alone a reasonable request.

              1. Sufficiently direct and specific request

       To be considered “sufficiently direct and specific,” an employee’s request must

“provide sufficient information to put the employer on notice of the need for

accommodation” and “explain how the accommodation is linked to [the] plaintiff’s

disability.” Jones v. Nationwide Life Ins. Co., 696 F.3d 78, 89 (1st Cir. 2012). In

Carmichael v. Verso Paper, LLC, the plaintiff’s accommodation request was determined

to be sufficiently direct and specific upon a showing that he had submitted two separate

forms listing his work restrictions to his employer and had “specifically complained that

the company was not accommodating his disability.” 679 F. Supp. 2d 109, 133 (D. Me.

2010). In contrast, in Reed v. LePage Bakeries, Inc., an employee failed to prove she “ever

sufficiently requested the accommodation” because the “only hint [the plaintiff] gave of

any disability was a vague reference to her therapist, who on earlier occasions had sent

notes . . . indicating [the plaintiff] was being seen for depression.” 244 F.3d 254, 262 (1st

Cir. 2001).

       Throughout her interactions with Sun Life, Kerry repeatedly requested to be

transferred to a new manager and even conditioned her return to work on reassignment.

As support for this demand, she cited a litany of concerns ranging from retaliation to

dishonesty on Moya’s part. Most pertinent to this claim, Kerry argues that the summary

judgement record “contains ample evidence from which a trier of fact could reasonably

infer that the Plaintiff notified human resources that she had a disability” and that she

                                             24
“made a reasonable request for accommodation regarding that disability.” Opposition at

1-2 (Doc. No. 42, #1053-54) (emphasis added). However, Kerry’s somewhat contradictory

testimony13 only establishes for purposes of summary judgment that she verbally notified

Sun Life HR Representatives of her anxiety by stating that she “was having some anxiety

about returning to work for somebody that threatened me that way.” Kerry Dep. 140:12-

141:8 (Doc. No. 24-1, #336-37). Kerry’s vague statement of anxiety or distress is not

sufficiently direct and specific enough to trigger Sun Life’s duty to accommodate under

the MHRA.14

                  2. Reasonableness of request

          When considering whether Kerry’s accommodation request was “reasonable,” I

must evaluate whether “on the face of things, [the accommodation] is feasible for the

employer under the circumstances.” Reed, 244 F.3d at 259. Importantly, the concept of

reasonableness “constrains the plaintiff in what she can demand from the defendant.” Id.

A reasonable request must consider the burden or expense imposed on the employer—

13
     As emphasized by the Defendant, Kerry testified during her deposition that she did not request any
     accommodation for her medical condition, stating:
          Q. And you didn’t request any accommodations for your medical conditions, correct?
          A. No.
          ...
          Q. Your request to be reassigned to another manager was because you felt you were being
          retaliated against by Ms. Moya, is that correct?
          A. Yes
          Q. It had nothing to do with your medical condition, correct?
          A. After I was released from the doctor, yes, that’s correct.
     Kerry Dep. 99:10-12, 122:20-123:2 (Doc. No. 24-1, #326, 332).
14
     Although Kerry was aware of Sun Life’s Medical Accommodation Policy, she failed to comply with its
     requirements, which required her to submit documentation from her health care provider outlining the
     impact of a specific medical condition suffered by Kerry, a description of a recommended
     accommodation and its expected impact on Kerry’s job performance, and an estimation of the length of
     time an accommodation would be required. DSMF ¶¶ 8-10.

                                                    25
outlandish requests cannot be considered reasonable. Id. (“A request that the defendant

relocate its operations to a warmer climate, for example, is difficult to imagine as being

“reasonable.”). Additionally, the MHRA “does not affirmatively and independently

establish a duty on an employer to identify reasonable accommodations for a disabled

employee.” Carnicella v. Mercy Hosp., 2017 WL 3081900, at *5 (Me. July 20, 2017).

          Kerry relentlessly demanded to be transferred to a different manager and refused to

return to work unless her request was granted. I fail to see how this uncompromising stance

was reasonable. In this case, the record establishes Moya was the only manager on the

Behavioral Health Claims Team and there was no other manager to whom Kerry could be

transferred within her department. Furthermore, under United States Equal Employment

Opportunity Commission guidelines, an employer “does not have to provide an employee

with a new supervisor as an accommodation.” EEOC Guidance ¶ 3315; see also Tuvell v.

Int’l Bus. Machines, Inc., 2015 WL 4092614, at *9 (D. Mass. July 7, 2015), aff’d, 643 F.

App’x 1 (1st Cir. 2016) (reaffirming that the ADA does not require an employer to assign

an employee to a different supervisor as a reasonable accommodation); Gaul v. Lucent

Technologies, Inc., 134 F.3d 576, 579 (3d Cir. 1998) (establishing that an accommodation

“request to be transferred away from individuals causing [a plaintiff] inordinate stress [is]

unreasonable as a matter of law” for purposes of the ADA). Sun Life was not required to

grant Kerry the accommodation of her choosing and instead repeatedly requested that

Kerry return to work and engage in in-person meetings moderated by the HR team to


15
      The EEOC Guidance document entitled “Enforcement Guidance: Reasonable Accommodation and
     Undue Hardship Under the Americans with Disabilities Act,” is published on the EEOC’s webpage.
     https://www.eeoc.gov/policy/docs/accommodation.html.
                                                  26
resolve the conflicts between Moya and Kerry—a reasonable approach to resolving

conflicts between employees. See, e.g., Enica v. Principi, 544 F.3d 328, 342 (1st Cir. 2008)

(“an employer is neither required to provide an employee with an accommodation of her

choice nor to create a new position for that employee”); Williams v. HealthReach Network,

2000 WL 760742, at *11 n.11 (D. Me. Feb. 22, 2000) (“the ADA . . . does not require an

employer to . . . provide an employee an accommodation of the employee’s choice”). Thus,

on the summary judgment record, Kerry has failed to point to evidence that would support

a finding that her accommodation request was reasonable.

              3. Summary

       Even if Kerry was able to establish she suffered from an anxiety disorder that

impaired her ability to work, she failed to create a record indicating that she made a

reasonable accommodation request that was “sufficiently direct and specific” and

“explain[ed] how the accommodation [wa]s linked to [her] disability.” Jones, 696 F.3d at

89.

       Defendant is entitled to summary judgment on Kerry’s MHRA claim.

                                     CONCLUSION

       For the foregoing reasons, the Defendant’s Motion for Summary Judgment is

GRANTED.

       SO ORDERED.

       Dated this 15th day of January, 2019.


                                                 /S/ Lance E. Walker
                                                 LANCE E. WALKER
                                                 UNITED STATES DISTRICT JUDGE
                                            27
